DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed August 13, 2021.
Claims 1-4, 7-15 and 19-24 are pending and have been examined.  Claims 5-6 and 16-18 have been canceled.
In view of the amendments, the previous Section 112 rejections of the claims are withdrawn as moot.  However, please see the new Section 112 rejection of claims 11-13 below.
In view of the amendments, the method claims are found allowable.  However, the device claims remain rejected or are objected to as set forth below.  Also, please see the response to Applicant’s Remarks of August 13, 2021 at the end of the action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toppan Printing Co LTD (hereafter Toppan), JPH07256774, published October 9, 1995, and discussed with reference to the attached machine translation thereof.


Regarding claim 10, it is noted that the preamble limitation recites an intended use of the data carrier and possible subsequent method step that does not further limit the structure of this apparatus claim. See MPEP 2111.02.  On the merits,  Toppan discloses a device for conditioning a data carrier, constructed as a card-like and multi-layer laminate, for a subsequent application of data (Fig. 1; paras [0001]-[0003] disclosing Toppan is directed to correcting warp occurring in ID cards, credit cards and other recording media (i.e., data carriers that are multi-layer laminates) and teaching such warping hinders further processing of the cards, for example when additional data is applied to the card using a mechanical read/write processing device).  
A device of Toppan illustrated in Fig. 1 and described paras [0022]-[0025] includes a heating device (hot plate 5) having a substantially flat surface A, the hot plate for heating the recording medium (i.e., data carrier) on one side thereof (paras [0022] and [0025]) and a pressure generating device  (roll or plurality of rolls 1) that convey the carrier on an opposite side, the rolls being arranged to apply pressure on the data carrier simultaneously with the heating from the hot plate 5 (paras [0023])-[0024]).  
Regarding the phrase, to cause a reduction or elimination of any previously existing curvature of the data carrier, it is noted that this phrase is a statement of result that does not further limit the structure recited in claim 10.  However, on the merits, see para [0009] discussion of the apparatus of Toppan being a warp correction device and the warp correction is provided by heat and pressure as the information recording medium is transported through the device.
wherein the heating device is arranged to subject the data carrier to heat using a heat carrier medium and the press-generation device is arranged to use the heat carrier medium at the same time to apply pressure to the data carrier, it is noted that this language is functional, including the process steps of heating a data carrier, which is the material being worked upon by the apparatus that does not provide a structural limitation to this apparatus claim.  To the extent the new claim language recites structure, i.e., a heat carrier medium that also is capable of applying pressure, Toppan teaches its press-generating device, in the form of a roll, may be made from metal, a known heat conducting material, and may be in light contact with the hot plate of Toppan (para [0023]), thus disclosing a heat carrier medium (the material of the roll) that also has a pressing surface.  The pressure applying heat carrier of Toppan also meets the other structural requirements of the claim, including being located with respect to a flat support surface (i.e., spaced therefrom) so as to apply pressure to the material being worked upon (the data carrier) while the material is in contact with the substantially flat support surface, thus anticipating this apparatus claim.   

Regarding claims 11-13, please see the Section 112 rejection above.  On the merits, see the discussion at the rejection of claim 10 above and Fig. 1 of Topan that illustrates selective application of heat to one side of the data carrier, such surface facing the flat hot plate 5 (support surface).  And also, Toppan para [0033] discussion of using a halogen lamp heater or heat pipe that extends “to the outside,” thus teaching heating the air around the data carrier (i.e., a face that faces away from the support surface). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Toppan as applied to claim 10, and further in view of Minowa et al., US 2002/0135658 (hereafter Minowa).

Regarding claim 19, Toppan discloses conveying the recording medium using a plate that may also be used for cooling (see para [0027]), thus teaching a flat support that is also on or part of a belt conveyor.  However, Toppan is silent as to the plate conveyor being a vacuum belt.  
Minowa teaches card making methods and apparatus (Abstract).  With reference to Fig. 4, Minowa teaches processing the card on a suction table 48 of a vacuum conveyor belt system 13, the suction table holding cards in position against the planar plate and transporting them to unit 20 where the cards are printed with an image (Fig. 4; paras [0195]-[0199]).   It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Toppan to further include the suction conveyor belt of Minowa as a predictable, adequate conveying means for moving cards from one process station to the next.  It has been held that the combination of familiar elements according to known methods is discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 20, Toppan is silent as to providing a printing device downstream of its warp correction device.  As discussed above with respect to the rejection of claim 19 that is incorporated herein, Minowa teaches sucking a card so that it is positioned flatly against a suction plate during a printing process.  Minowa is also concerned with the problem a card warpage (see, e.g. para [0034]).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use the modified device of Toppan/Minowa that includes both a heat/pressure treatment and vacuum suction to correct curvature in an apparatus of Minowa that includes a downstream printer, for the predictable advantage of ensuring a flat, smooth surface for receiving an image.  

Allowable Subject Matter

Claims 1-4, 7-9 and 21-24 are allowed.

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding method claims 1-4, 7-9 and 21-24, with reference to  independent method claims 1, 3 and 7, the closest prior art of record, Toppan, teaches a method of conditioning a data carrier, constructed as a card-like and multi-layer laminate, for a subsequent application of data (Fig. 1; paras [0001]-[0003]). The  method of Toppan illustrated in Fig. 1 and described paras [0022]-[0025] discloses simultaneously heating a recording medium (i.e., data carrier) by conveying such medium over a hot plate 5 having a flat surface A (paras [0022] and [0025]) and subjecting a first main surface of the card-like data carrier to pressure (roll or plurality of rolls 1 that convey and apply pressure (paras [0023])-[0024]), while a second main surface opposite the first main surface is in contact with an at least substantially flat support surface (Fig. 1, surface A, para [0024])), to cause a reduction or elimination of a curvature of the data carrier which may have existed previously (para [0009]).   
Regarding claim 1, Toppan does not teach or suggest using a heat carrier medium to simultaneously apply heat and pressure as now recited in the claim.
Regarding claim 3, Toppan does not teach or suggest heating at the recited temperature range.  
Regarding claim 7, Toppan does not teach or suggest the roller arrangement/heat gas carrier combination recited in the claim for heating the data carrier.  The other prior art of record does not supply these deficiencies.  
Regarding apparatus claims 14 and 15,  neither Toppan, nor the other prior art of record teaches or suggests the combination heating device/heat carrier .
  
Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but are not fully persuasive.  Claim 5, that depended from claims 3 and 1, was found allowable in the previous office action.  Claim 16, that depended from claims 14 and 10, was also found allowable in the previous office action.  Claim 1 was amended to incorporate the limitations of claim 5 and claim 10 was amended to incorporate the limitations of claim 16.  Intervening claims 3 and 14 that both concern operating temperature were not deemed necessary by Applicant and thus not incorporated to the respective independent claims (see Remarks).  Regarding method claim 1, the examiner agrees that amended claim 1 overcomes the prior art, because the claim is a method claim that positively requires heating and pressing on a particular surface of a data carrier using the heat carrier medium to both heat and press that surface.  Toppan teaches heating performed by a hot plate, taught by Toppan as correcting a warp possessed by a recording medium.  However, the press roll or rollers of Toppan are applied on a surface opposite to the surface receiving the heat and Toppan is silent as to any heating applied by the roll or rollers.  
In contrast, apparatus claim 10 is not bound by such method steps.  An apparatus claim is only limited by positively recited elements and the inclusion of the material or article worked upon by a structure being claimed does not impart 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746